Citation Nr: 1529901	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for migraine headaches and assigned a noncompensable (0 percent) disability rating.  A rating decision in September 2014 by the Pittsburgh, Pennsylvania RO granted an increased initial rating of 30 percent.  Because the Veteran is presumed to be seeking the maximum rating allowed by law, the issue of entitlement to an increased disability rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This case was previously before the Board in August 2011 and January 2014, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeals period, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring on average once a month; completely prostrating and prolonged attacks productive of severe economic inadaptability have not been shown. 


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2006, prior to the adjudication of his claims, the Veteran was provided notice regarding the requirements for proving a claim for benefits, as well as VA's duty to notify and assist him.  This notice satisfied the legal requirements and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2006 and September 2011, with an addendum opinion in April 2014.  The addendum opinion resolved any issues as to the adequacy of the examinations.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, the Veteran's symptoms have remained consistent throughout the claims period and staged ratings are not indicated.

Migraines are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A 50 percent rating is warranted for very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the Court.  By way of reference, the Board notes that, according to Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003), "prostration" is defined as "extreme exhaustion or powerlessness."

Facts and Analysis

At the VA examination in May 2006, the Veteran described headaches occurring as often as three times per month and lasting for up to five hours, for which he needed to stay in bed and not do anything.  He did not receive medical treatment for these headaches, preferring to use Extra Strength Tylenol and Goody's Headache Powder.  

In February 2008, the Veteran submitted a statement noting that he had not felt the need to leave home and seek medical treatment for his headaches when a doctor would tell him to lie down in a dark quiet room and take painkillers, which was his normal course of action anyway.

At the VA examination in September 2011, the Veteran reported that he had initially reported his headaches to the medic during basic training and had been provided over the counter painkillers.  He had not sought formal medical treatment for them since, instead treating them himself with over the counter remedies.  He described his headaches as occurring once or twice a month and lasting for three to four hours.  They were accompanied by photophobia and phonophobia as well as nausea, but usually not vomiting if he rested until they subsided.  However, at times, the motion of getting up has caused vomiting.

The Veteran is self-employed, having his own concrete-pouring business.  He has stated that his headaches sometimes necessitate him adjusting his work schedule in order to rest and cancelling a job about once a month.

Based on the facts as described by the Veteran and the VA examiners, the Board finds that the assigned 30 percent disability rating is appropriate and a still higher or 50 percent disability rating is not warranted.  Specifically, the Veteran's headaches produce prostrating attacks that occur only once or twice a month and last three to four hours each time.  This does not satisfy the requirement of "very frequent completely prostrating and prolonged attacks."  In addition, while the record does show that the Veteran occasionally must rearrange his work schedule or even cancel one concrete job per month due to his migraine headaches, this does not reflect "severe economic inadaptability."  As such, the criteria for a 50 percent disability rating have not been met.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Finally, the Board notes that the rating criteria reasonably describe the symptoms of the Veteran's migraine headaches and their severity, specifically characteristic prostrating attacks occurring on average once a month.  As such, the Veteran's disability picture is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  No referral for extraschedualr consideration is required under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating higher than 30 percent for migraine headaches is denied 



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


